DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites the limitation “the air” in line 5 which should be recited to “the outside air” for proper antecedence of basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 20 and 26-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung et al. (2009/0188266) in view of Schoenfelder (4,241,782).
Regarding claim 15, Hung discloses an air-conditioning device for a motor vehicle (see figure 1) comprising: 
an air-conditioning loop (30) which includes: 
a first heat exchanger (34) that is in contact with outside air (outside air; see figure 1), and 
a second heat exchanger (24) that is placed in an air conditioning housing (14; see figure 1); and 
at least one element (26) for cooling the air (fresh air) which includes a phase-change material (46) made of at least one first material which is a phase-change material (46; paragraph [0023]; see figure 1).
However, Hung fails to disclose the phase-change material (46) is a composite phase-change material which made of at least one first material which is a phase-change material and at least one second material of which the structure forms a support matrix (fins) within said phase-change material (56’), and wherein said composite phase-change material is covered with a heat-conducting protective layer
Schoenfelder teaches a composite phase-change material (30) which made of at least one first material which is a phase-change material (30) and at least one second material (32) of which the structure forms a support matrix within said phase-change material (32; Col. 5, lines 4-13; see figures 2-3), wherein said composite phase-change material (30) is covered with a heat-conducting protective layer (the thin film plastic or metal foil membrane 32; Col. 5, lines 8-11).
It would have been obvious to one having ordinary skill in the art at the time before effective filing date of the claimed invention to have modified the air-conditioning device of Hung to substitute the element (26) of Hung with the element (10, Schoenfelder) which includes the claimed composite phase change material and layer as taught by Schoenfelder in order to provide a composite phase change material with stronger strength to hold phase change material during phase change process. 
Regarding claim 20, Hung as modified discloses said composite phase-change material (30, Hung) is entirely covered with said heat-conducting protective layer (32; see figure 1).
Regarding claim 26, Hung as modified discloses said heat-conducting protective layer (32, Schoenfelder) is a metal film having high thermal conductivity (the metal membrane 32; see figure 2).
Regarding claim 27, Hung as modified discloses said heat-conducting protective layer (32) is an evaporative layer of a heat-conducting polymer (the plastic membrane 32; Col. 5, lines 8-11).
Regarding claim 28, Hung as modified discloses said composite phase-change material has a melting temperature of 89 degrees F (with storage medium Na2SO410H2 O).
Though Hung fails to disclose the claimed meting temperature of between 9 and 13 degrees C, Hung discloses the meting temperature which meets the general condition for meting temperature. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the claimed meting temperature of between 9 – 13 degrees C can be achieved through routine experimentation (see MPEP 2144.05 section II-A).
Regarding claim 29, Hung as modified discloses said composite phase-change material has a latent heat of between 108 Btu/lb.
Though Hung fails to disclose the claimed meting temperature of between 100 and 300 KJ/kg, Hung discloses the latent heat which meets the general condition for latent heat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the claimed latent heat of between 100 and 300 KJ/kg can be achieved through routine experimentation (see MPEP 2144.05 section II-A)
Regarding claim 30, Hung discloses said air conditioning housing (14) defines a mixing chamber (15) and a plurality of air-distribution ducts (56 and 54; see figure 1).
Regarding claim 31, Hung discloses said at least one element (26) for cooling is disposed in a region of a passenger compartment (54; the first flow path is associated with the passenger compartment in order to supplied conditioned air to the compartment) of the motor vehicle (see figure 1).

Claims 16-19 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung in view of Schoenfelder as applied to claim 15 above and further in view of Chung et al. (2015/0060017).
Regarding claim 16, Hung as modified fails to disclose said composite phase-change material comprises at least one rigid structural reinforcement.
Chung teaches a cooling apparatus using solid-liquid phase change material comprises a composite phase-change material (30) comprises at least one rigid structural reinforcement (10) wherein said rigid structural reinforcement (10) is adapted to provide said composite phase-change material (30) with increased mechanical strength (Chung discloses the rigid structural reinforcement 10 is a solid pipe or tube; it is understood to one having ordinary skill in the art that solid objects naturally have certain mechanical strength themselves due to their mechanical property such as, rigidity and stiffness; therefore, the solid pipe of Chung is capable of providing certain mechanical strength to the phase change material 30 and thus increase the strength of the phase change material due to the rigidity and stiffness of the solid pipe), and said rigid structural reinforcement (10) is entirely surrounded by said composite phase-change material (30; paragraph [0024]; see figures 2A and 2B).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the incorporated element of Hung to incorporate at least one rigid structural reinforcement as taught by Chung in order to further enhance the heat transfer and rigidity or strength of the composite phase change material.  
Regarding claim 17, Hung as modified said rigid structural reinforcement (10, Chung) is entirely surrounded by said composite phase-change material (see figures 2A and 2B of Chung).
Regarding claim 18, Hung as modified discloses said rigid structural reinforcement (10) is a metal framework (paragraph [0024], see figures 2A and 2B of Chung).
Regarding claim 19, Hung as modified discloses said rigid structural reinforcement (10) is a metal framework (paragraph [0024], see figures 2A and 2B of Chung). 
Though Hung fails to disclose the claimed plastic framework it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the rigid structural reinforcement by substituting the metal framework with claimed plastic framework in order to prevent corrosion and reduce weight of the composite phase-changer material (see MPEP 2143 section B).
Regarding claim 33, Hung as modified discloses said composite phase-change material (30, Hung) is entirely covered with said heat-conducting protective layer (32, Schoenfelder; see figure 1).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Schoenfelder as applied to claim 15 above and further in view of Munson, Jr. (7,614,397).
Regarding claim 24, Hung as modified fails to disclose wherein the heat-conducting protective layer is a carbon-fiber layer.  
Munson in Figure 9, teaches the use of a thermal storage, in which the protective layer is made of carbon-fiber (“The storage container 805 has an outer shell 810 formed from a double layer of carbon fiber”).  A person skilled in the art knows that carbon fiber is used because it is a light weight by strong material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the incorporated element of Hung by having the protective layer being a carbon-fiber layer in view of the teachings of Munson, as it is known in the art to use this material because it is light weight but strong.

Allowable Subject Matter
Claims 21-23, 25, 27, 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are the reason for indication of allowable subject matter:
	The prior art of record fails to disclose the claimed structure that the element surrounds the second heat exchanger as required in claim 21; claimed structure that the element forms a diffusion grating at an outlet of an air diffuser in a passenger compartment as required in claims 22 and 32; the claimed structure that the element forms flaps as required in claims 23 and 34; and claimed structure that said heat-conducting protective layer is an oleophobic and hydrophobic surface treatment having organic/inorganic hybrid nanoparticles as required in claim 25. Also, the prior art of record fails to provide further teachings or motivation to modify the apparatus of Hung in order to arrive the claimed invention. Therefore, claims 21-23, 25, 27, 32 and 34 are allowable.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763